                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PRINCE D. KEY,

        Plaintiff,
                                                  Case No. 15-cv-673-jdp
   v.

MEREDITH MASHAK, KARL
HOFFMAN, AND KEISHA
PERRENOUD,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




                    /s/                                    01/30/2019
        Peter Oppeneer, Clerk of Court                     Date
